Citation Nr: 0906810	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  08-11 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left knee.

2.  Entitlement to service connection for arthritis of the 
right shoulder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a heart condition.

5.  Entitlement to service connection for vascular dementia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2007 decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, that denied the veteran's claim 
of entitlement to service connection for the above listed 
conditions.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Evidence of record shows that the veteran was diagnosed 
with advanced hypertrophic arthritis within a year of 
service, although it is unclear what joints were specifically 
affected.

2.  The evidence does not show that the veteran was diagnosed 
with any heart condition, to include hypertension, in service 
or within a year of service, and no medical evidence has been 
presented linking any heart disease to service.

3.  The veteran does not currently have a diagnosis of 
vascular dementia; no medical evidence has been presented 
linking the veteran's current diagnosis of Alzheimer's 
dementia to service.




CONCLUSIONS OF LAW

1.  Resolving all doubt in the veteran's favor, service 
connection is warranted for left knee arthritis.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303 (2008).

2.  Resolving all doubt in the veteran's favor, service 
connection is warranted for right shoulder arthritis.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303 (2008).

3.  The preponderance of the evidence of record shows that 
the veteran's hypertension is not related to service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303 (2008).

4.  The preponderance of the evidence of record shows that 
the veteran does not have a heart condition related to 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2008).

5.  The preponderance of the evidence of record shows that 
the veteran does not have vascular dementia related to 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Here, the duty to notify was satisfied by way of a letters 
sent to the veteran in May 2006, January 2008, and April 
2008.  These letters informed the veteran of what evidence 
was needed to establish the benefits sought, of what VA would 
do or had done, and of what evidence the veteran should 
provide.  Therefore, the Board finds that any notice errors 
did not affect the essential fairness of this adjudication, 
and that it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.  The veteran was 
also specifically informed of the law as it pertains to 
disability evaluations and effective dates in this letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records.  Consequently, and particularly in 
light of the two favorable decisions below, the Board finds 
that the duty to notify and assist has been satisfied.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2008).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The Board notes that some of the veteran's service medical 
records may be missing, and possibly destroyed.  Although 
efforts have been made by VA to obtain the veteran's complete 
service medical records, the National Personnel Records 
Center (NPRC), in response to VA requests, provided copies of 
some records, but indicated that some records may have been 
destroyed in the 1973 NPRC fire.  NPRC could not confirm the 
existence of such records; only the fact that if they had 
been stored at the Records Center, they would have been 
stored in an area damaged by the fire.  The Board realizes in 
cases such as these, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis of this veteran's 
claim was undertaken with this duty in mind.

Taking into account all relevant evidence, and resolving all 
doubt in the veteran's favor, the Board finds that service 
connection is warranted for arthritis of the left knee and 
right shoulder.  In this regard, the Board notes that the 
available service treatment records pertaining to the 
veteran, including his December 1954 report of separation 
examination, show no treatment for, or complaints of, any 
left knee or right shoulder disabilities.  

However, within a year of the veteran's separation from 
service, a letter, dated September 1955, from a private 
physician is of record, which indicates that he was treating 
the veteran for advanced hypertrophic arthritis.  As noted 
above, arthritis which becomes manifest to a degree of 10 
percent within one year from the date of separation may be 
presumed to be service connected.  Unfortunately, since it 
has been over 40 years since this letter, the records from 
that time appear to be unavailable, in order to determine 
whether the veteran's arthritis in the left knee and right 
shoulder were manifest to a degree of 10 percent within a 
year of service.  However, in light of the fact that this 
letter indicates that the veteran had advanced hypertrophic 
arthritis within a year of his separation from service, in 
light of the fact that some of the veteran's service 
treatment records may be fire related, and mindful of the 
veteran's service, the Board finds that the evidence is in 
equipoise as to the question of whether the veteran's right 
shoulder and left knee arthritis were manifest to a degree of 
10 percent within a year of service.  As such, the Board 
finds that all doubt must be resolved in favor of the 
veteran, and that service connection is therefore warranted 
for arthritis of the left knee and right shoulder.

However, the Board finds that service connection is not 
warranted for hypertension, any heart condition, or vascular 
dementia.  The veteran's service medical records show no 
complaints of, or treatment for, any heart condition.  The 
veteran's blood pressure readings from his service treatment 
records show a pre induction reading in December 1951 of 
135/60, an entry reading from January 1953 of 158/60, and a 
separation examination reading of 120/80, all normal 
readings.  A September 1955 letter from a private physician 
noted that the veteran has several chronic disabilities at 
that time, but elevated blood pressure, or any heart 
condition, was not listed as one of these disabilities.

The veteran contends that he was "pre hypertensive" in 
service, and that service connection is therefore warranted.  
In support of this theory, he points to a January 1959 report 
of reserve examination which showed a blood pressure of 
130/100, and which specifically indicated that the veteran 
had elevated diastolic blood pressure.  However, the Board 
points out that this record is dated over 4 years after the 
veteran was separated from service, and no evidence has been 
presented which shows elevated blood pressure readings, or 
any heart condition, during that 4 year period subsequent to 
service.

While the veteran's recent treatment records do show a 
diagnosis of hypertension, none of these records relate that 
diagnosis to service.  The veteran's current treatment 
records do not show a diagnosis of any other heart condition.

As there is no evidence of record showing that the veteran 
had any heart condition or hypertension in service, or within 
a year of his separation from service, and no medical 
evidence of record linking the veteran's current hypertension 
or any other heart disability to service, the Board finds 
that the preponderance of the evidence of record is against a 
grant of service connection for a heart condition or 
hypertension.

The veteran also claims service connection for "vascular 
dementia", apparently as related to his hypertension, 
however, as noted above, the preponderance of the evidence of 
record shows that the veteran does not have a heart condition 
or hypertension as related to service, therefore service 
connection could not be granted on a secondary basis.  
Further, the Board points out that the medical evidence of 
record, specifically, the veteran's recent VA treatment 
records, clearly show that the veteran does not have a 
diagnosis of vascular dementia, but rather has a diagnosis of 
Alzheimer's dementia.  No medical evidence has been presented 
linking this diagnosis to service.  As there is no medical 
evidence of record showing that the veteran has vascular 
dementia, or that the veteran's Alzheimer's dementia is 
related to service, the Board finds that the preponderance of 
the evidence of record is against a grant of service 
connection for vascular dementia as well.

As the preponderance of the evidence is against these claims 
of entitlement to service connection for hypertension, a 
heart condition, and vascular dementia, the benefit-of-the-
doubt doctrine does not apply, and they must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for arthritis of the left 
knee is granted.

Entitlement to service connection for arthritis of the right 
shoulder is granted.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a heart condition is 
denied.

Entitlement to service connection for vascular dementia is 
denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


